                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

In re:
                                                              Case No. 13-47946
BRIAN TOUROO,
and                                                           Chapter 13
DEBRA SUE TOUROO,
                                                              Judge Thomas J. Tucker
                         Debtors.
                                           /

         ORDER DISAPPROVING PLAN MODIFICATION, AND DISMISSING CASE

        On September 28, 2018, after holding a hearing on September 27, 2018 that was attended
by counsel for the Debtors and by counsel for the Chapter 13 Trustee, the Court entered an order
entitled “Order Conditionally Granting Trustee’s Motion to Dismiss” (Docket # 92, the
“September 28 Order”), which provided, in relevant part:

                 2. No later than October 11, 2018, the Debtors may file a motion
                 for hardship discharge under 11 U.S.C. § 1328(b) or a proposed
                 plan modification seeking to excuse the Debtors’ failure to make
                 all payments to the Trustee required by the confirmed plan in this
                 case, before expiration of the plan that occurred on or before
                 August 7, 2018.

                 3. If the Debtors do not file either of the items described in
                 paragraph 2 above by the deadline stated, the Court will enter an
                 order dismissing this case, without further notice or hearing.

          The Debtors did not file a motion for hardship discharge.

        The Debtors did file a proposed plan modification, on October 8, 2018 (Docket # 93), but
that plan modification does not meet the requirements of the September 28 Order, because it does
not seek “to excuse the Debtors' failure to make all payments to the Trustee required by the
confirmed plan in this case, before expiration of the plan that occurred on August 7, 2018.” The
proposed modification is inconsistent with the ruling the Court made on the Trustee's motion to
dismiss, during the hearing held on September 27, 2018 and in the September 28 Order.

        Among other things, the proposed modification proposes to retroactively change the plan
payment terms, and retroactively change the first date on which a payment was due under the
confirmed plan, to August 31, 2013. But as the Court ruled during the September 27 hearing, the
first payment in fact was due under the confirmed plan no later than August 7, 2013, and that
means that the five year period described in 11 U.S.C. § 1329(c) expired no later than August 7,




   13-47946-tjt       Doc 97    Filed 10/12/18     Entered 10/12/18 10:06:33          Page 1 of 2
2018. And, as the Court ruled, the Debtors admittedly did not make all the payments required by
their confirmed plan until after August 7, 2018. These are historical facts that cannot be changed
retroactively by a plan modification now. To rule otherwise would itself violate § 1329(c). Nor
did Debtor’s counsel argue otherwise during the September 27 hearing.

        It is unclear to the Court why the Debtors chose to file the plan modification that they did,
rather than filing a plan modification that simply proposed to excuse missed plan payments, of
the type described in paragraph 2 of the September 28 Order. But given the choice the Debtors
have made, and under the Court’s September 27 ruling and the September 28 Order, this case
must be dismissed.

       IT IS ORDERED that:

1. The Debtors’ proposed plan modification filed October 8, 2018 (Docket # 93) is disapproved.

2. This bankruptcy case is dismissed.


Signed on October 12, 2018




                                                 2



   13-47946-tjt     Doc 97     Filed 10/12/18     Entered 10/12/18 10:06:33         Page 2 of 2
